Title: From Thomas Jefferson to James Wilkinson, 3 February 1807
From: Jefferson, Thomas
To: Wilkinson, James


                        
                            Sir
                            
                            Washington Feb. 3. 07.
                        
                        A returning express gives me an opportunity of acknoleging the receipt of your letters of Nov. 12. Dec. 9. 9.
                            14. 18. 25. 26. and Jan. 2. I wrote to you Jan. 3. and through mr Briggs Jan. 10. the former being written while the
                            Secretary at war was unable to attend to business, gave you the state of the information we then possessed as to Burr’s
                            conspiracy. I now inclose you a message containing a compleat history of it from the commencement down to the eve of his
                            departure from Nashville, & two subsequent messages shewed that he began his descent of the Missipi Jan. 1. with 10.
                            boats, from 80 to 100. men of his party, navigated by oarsmen not at all of his party. this I think is fully the force
                            with which he will be able to meet your gunboats, and as I think he was uninformed of your proceedings, & could not get
                            the information till he would reach Natchez, I am in hopes that before this date he is in your possession. altho’ we at no
                            time believed he could carry any formidable force out of the Ohio, yet we thought it safest that you should be prepared to
                            recieve him with all the force which could be assembled, and with that view our orders were given: and we were pleased to
                            see that without waiting for them, you adopted nearly the same plan yourself, and acted on it with promptitude; the
                            difference between your’s & ours proceeding from your expecting an attack by sea, which we knew impossible either by
                            England, or by a fleet under Truxton who was at home, or by our own navy which was under our own eye. your belief that
                            Burr would really descend with 6. or 7000. men was no doubt founded on what you knew of the numbers which could be raised
                            in the Western country for an expedition to Mexico, under the authority of the government, but you probably did not
                            calculate that the want of that authority would take from him every honest man, & leave him only the desperados of his
                            party, which in no part of the US. can ever be a numerous body. in approving therefore, as we do approve of the defensive
                            operations for N. Orleans, we are obliged to estimate them, not according to our own view of the danger, but to place
                            ourselves in your situation & only with your information. Your sending here Swartwout & Bollman, and adding to them
                            Burr, Blannerhasset & Tyler should they fall into your hands will be supported by the public opinion. as to Alexander
                            who is arrived and Ogden expected, the evidence yet recieved will not be sufficient to commit them. I hope, however, you
                            will not extend this deportation to persons against whom there is only suspicion, or shades of offence not strongly
                            marked. in that case I fear the public sentiment would desert you; because seeing, no danger here, violations of law are
                            felt with strength. I have thought it just to give you these views of the sentiments & sensations here as they may
                            enlighten your path. I am thoroughly sensible of the painful difficulties of your situation, expecting an attack from an
                            overwhelming force, unversed in law, surrounded by suspected persons, & in a nation tender as to every thing infringing
                            liberty, & especially from the military. You have doubtless seen a good deal of malicious insinuation in the papers
                            against you. this of course begot suspicion & distrust in those unacquainted with the line of your conduct. we, who knew
                            it, have not failed to strengthen the public confidence in you, and I can assure you that your conduct as now known has
                            placed you on ground extremely favorable with the public. Burr & his emissaries found it convenient to sow a distrust in
                            your mind of our dispositions towards you: but be assured that you will be cordially supported in the line of your duties.
                            I pray you to send me D’s original letter, communicated through Briggs, by the first entirely safe conveyance. Accept my
                            friendly salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    